


110 HRES 1135 IH: Expressing support for Speaker Nancy Pelosi

U.S. House of Representatives
2008-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1135
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2008
			Mr. Heller of Nevada
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for Speaker Nancy Pelosi
		  (D–CA) to reveal her commonsense plan to lower gasoline
		  prices.
	
	
		Whereas on April 18, 2006, then-Minority Leader Nancy
			 Pelosi (D–CA) released a statement saying, Democrats have a plan to
			 lower gas prices…;
		Whereas on April 24, 2006, then-Minority Leader Nancy
			 Pelosi (D–CA) released a statement saying, Democrats have a commonsense
			 plan to help bring down skyrocketing gas prices…;
		Whereas on January 4, 2007, the day Speaker Nancy Pelosi
			 (D–CA) convened the 110th Congress, the average retail price of gasoline was
			 $2.33 per gallon;
		Whereas on March 10, 2008, the Associated Press reported
			 that Gasoline prices were poised Monday to set a new record at the pump,
			 having surged to within half a cent of their record high of $3.227 a
			 gallon.;
		Whereas on March 12, 2008, KXII First 12 News in Texas
			 reported that Jona Lunde, a Preston volunteer firefighter, says many
			 local volunteer departments are being forced to cut other equipment out of
			 their budgets to pay for gas.;
		Whereas a March 20, 2008, filing with the United States
			 Department of the Interior by the American Trucking Association states that
			 In 2007, the trucking industry spent more than $112 billion on fuel, and
			 this year that figure will likely increase to $135 billion.;
		Whereas on April 2, 2008, the Palladium-Item in Richmond,
			 Indiana, reported that a recent surge in gas prices resulted in
			 the Richmond police department cutting costs by having two officers ride
			 together in patrol cars and having officers walk around for an hour or two
			 while patrolling neighborhoods…;
		Whereas on April 8, 2008, WBKO News in Bowling Green,
			 Kentucky, reported that With today’s economy it’s becoming extremely
			 expensive for schools to pick up children and take them home… and
			 Some school districts are considering cutting certain routes, and
			 there’s even some discussion of going to four day school weeks.;
		Whereas on April 8, 2008, the Reno Gazette Journal in
			 Reno, Nevada reported that In Nevada, the average price of regular
			 gasoline is $3.46, a state-wide increase of 45 cents in two months, according
			 to the American Automobile Association and also the rising
			 prices are taking a bigger bite out of her pocketbook and the budgets of others
			 in rural Nevada who have to travel for personal reasons.;
		Whereas on April 10, 2008, CNN reported in a news story
			 entitled How Soaring Fuel Prices Hurt Kids that From
			 teachers and books to bus routes and field trips, the soaring price of fuel is
			 causing school districts across the country to cut back—especially in more
			 rural areas where the tax base is small and the distance to bus students is
			 large.;
		Whereas on April 10, 2008, CNN reported in a news story
			 entitled How Soaring Fuel Prices Hurt Kids that To cope,
			 the district is freezing the budget for classroom supplies.;
		Whereas on April 10, 2008, the Elko Daily Free Press
			 reported that In the Las Vegas area, average prices rose 15 cents a
			 gallon from March to around $3.38. Prices in Reno and Carson City were up 21
			 cents, to $3.58 and $3.53 respectively.;
		Whereas on April 10, 2008, the Elko Daily Free Press also
			 reported that Diesel prices, which are already averaging more than $4 a
			 gallon nationwide, will average $3.62 a gallon this year, up 74 cents from
			 2007, the EIA said and Diesel fuel is used by trucks that
			 transport the vast majority of the world’s food, consumer, and industrial
			 products. High diesel prices are one of the reasons food prices are
			 soaring.;
		Whereas on April 20, 2008, ABC 7 News in San Francisco
			 reported that As predicted, the price for a gallon of gas has broken
			 through the $4 dollar a gallon mark. The Shell gas station at Bryant and 4th
			 Street just before the Bay Bridge has gas that is $4.19 a gallon for regular
			 unleaded. A Lundberg Survey from Friday shows that the national average is
			 $3.47 a gallon and the most expensive gas in the nation was in San Francisco at
			 $3.88.;
		Whereas on April 21, 2008, the Associated Press reported
			 that, Diesel prices at the pump also struck a record high of $4.20 a
			 gallon, according to AAA and the Oil Price Information Service. That’s sure to
			 add to truckers’ costs and drive up the price of food, clothing, and other
			 goods shipped by truck.;
		Whereas on April 22, 2008, almost 2 years to the day after
			 Speaker Pelosi announced that Democrats have a commonsense plan to help
			 bring down skyrocketing gas prices…, the average retail price of
			 gasoline was $3.51 per gallon;
		Whereas on April 22, 2008, Speaker Nancy Pelosi (D–CA)
			 still has not revealed the Democrat plan to lower gas prices;
		Whereas on April 22, 2008, USA Today reported that
			 Americans already were feeling pinched, according to a USA TODAY/Gallup
			 Poll five weeks ago, when gasoline averaged about $3.28. About 63% said fuel
			 prices were a hardship. That’s the biggest percentage recorded since 2005 by
			 the poll, which has asked the question since February 2000.;
		Whereas on April 22, 2008, the Associated Press reported
			 that Gas and oil prices marched further into record high territory
			 Tuesday, with retail gas reaching a national average of $3.51 for the first
			 time and crude passing $118…;
		Whereas an analysis from Jefferies and Co. found that, for
			 every 25-cent-increase in the national price average for gasoline, an estimated
			 $100,000,000 is displaced from American consumers every single day;
		Whereas 91 percent of all Americans commute to work using
			 an automobile and the increase in gasoline costs for the 3,300,000 Americans
			 who drive at least 50 miles each way to work every day has increased more than
			 $1,200 since Speaker Nancy Pelosi (D–CA) took the Speaker’s gavel;
		Whereas the average American drives approximately 12,000
			 miles per year and is now paying $708 more than when Speaker Nancy Pelosi
			 (D–CA) took the Speaker’s gavel; and
		Whereas the upcoming Memorial Day weekend, known as the
			 traditional start of the summer travel season, is only a month
			 away, and 9 out of every 10 summer trips made by American families are made in
			 an automobile: Now, therefore, be it
		
	
		That the House of Representatives
			 recommends that within 5 legislative days the Speaker shall introduce in the
			 form of a bill a commonsense plan to help bring down skyrocketing gasoline and
			 diesel prices.
		
